 Case 19-11824       Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12           Desc Main
                                 Document      Page 1 of 14



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF MASSACHUSETTS
                                   (EASTERN DIVISION)
------------------------------- x
                                :                Chapter 7
In re                           :
                                :                Case No. 19-11824-FJB
National Fish and Seafood, Inc. :
                                :
                      Debtor.   :
                                :
------------------------------- x

                   MOTION FOR RELIEF FROM STAY
   OF FORMER DIRECTORS AND OFFICERS OF THE DEBTOR AUTHORIZING
     THE PAYMENT AND/OR ADVANCEMENT OF DEFENSE COSTS UNDER
  THE DEBTOR’S DIRECTORS AND OFFICERS LIABILITY INSURANCE POLICY

       Todd Provost (“Provost”), Michael Bruno (“Bruno”) and Jack Ventola (“Ventola”)

(collectively, the “Movants”), each of whom is a former director and two of whom (Provost and

Ventola) are former officers of National Fish and Seafood, Inc. (the “Debtor”), by and through

their undersigned counsel, hereby move for entry of an order authorizing the payment and/or

advancement of defense costs under the Debtor’s D&O Policy, as defined below (the “Motion”).

                                       JURISDICTION

       1.     This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§157(b)(2)(G) and 28 U.S.C. 1334(b). Venue is proper before this Court pursuant to 28 U.S.C.

§ 1408.

                                       BACKGROUND

       2.     On May 29, 2019 the Debtor filed a voluntary petition for relief under chapter 7

of title 11 of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy

Court for the District of Massachusetts (the “Bankruptcy Court”). On May 30, 2019, John O.

Desmond was appointed chapter 7 trustee of the Debtor’s bankruptcy estate (the “Trustee”).
 Case 19-11824       Doc 144      Filed 01/06/21 Entered 01/06/21 11:22:12            Desc Main
                                  Document      Page 2 of 14



       3.     On April 9, 2020, the Trustee filed an adversary proceeding in the Bankruptcy

Court (Adv. Pro. 20-01048-FJB)(the “Adversary Proceeding”) against each of the movants and

four other former directors of the Debtor, Ng Joo Puay, Ng Puay Ye, Ng Joo Kwee and Ng Joo

Siang (the “Ng Defendants”). The Trustee alleges the following claims:

                      (a)      Each of the Defendants breached their of fiduciary duty of care as

       directors of the Debtor by authorizing, directing or allowing the Debtor’s funds to be

       transferred to one or more Pacific Andes International Holdings (Bermuda) Limited and

       Pacific Andes International Holdings (BVI) Limited (together “PAIH”) entities with the

       knowledge that (i) the transfers were unrelated to the Debtor’s legitimate business

       interests and activities; (ii) the PAIH entities were unable and thus unlikely to repay or

       return those funds to the Debtor; (iii) the Debtor would have no ability to repay these

       funds to its secured lender, Cooperative Central Raiffeisen-Boerenlennbank, B.A.

       (“Rabobank”); and (iv) Rabobank would have the contractual right to foreclose on all the

       Debtor’s assets which occurred for which the Trustee seeks a judgment for money

       damages suffered by the Debtor and its creditors (Count I);

                      (b)      Each of the Defendants breached their fiduciary duty as directors

       of the Debtor for corporate waste of assets arising from the transfer of the Debtor’s funds

       to PAIH which were not repaid and which damaged the Debtor and its creditors in an

       amount to be determined for which the Trustee seeks a money judgment against all

       defendants (Count V);

                      (c)      Provost breached his duty of care as the Debtor’s Chief Operating

       Officer and President arising from his failure to prevent transfers of the Debtor’s

       borrowed funds to PAIH which PAIH could not or did not repay leading to Rabobank’s



                                                 2
    Case 19-11824     Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12             Desc Main
                                  Document      Page 3 of 14



        foreclosure of the Debtor’s assets for which the Trustee seeks a money judgment for the

        damages suffered by the Debtor and its creditors (Count III); and

                       (d)     Ventola, as Chief Operating Officer and President of the Debtor

        breached his duty of care by, among other things, delegating all management and control

        of the Debtor, including control of the Rabobank debt facility, to PAIH personnel which

        he knew or should have known would be looking out exclusively for PAIH rather than

        the Debtor or its creditors which led to borrowings of $42 million by PAIH which were

        guaranteed by the Debtor and not repaid in turn leading to the Debtor being unable to

        continue as an operating entity (Count II).1

        4.     Prior to the petition date, the Debtor purchased that certain Private Company

Management Liability Insurance Policy issued by Hiscox Insurance Company, Inc. (“Hiscox”),

Policy No. UVA1809160.17, which includes a Director & Officers Liability Coverage Part (the

“D&O Policy”). The policy period of the D&O Policy was October 19, 2017, to October 19,

2018, and was extended to November 18, 2018. Per the terms of the D&O Policy, an Insured has

three additional years to provide Hiscox notice of Claims first made against the Insured alleging

Wrongful Conduct occurring prior to November 18, 2018. Notice of Adversary Proceeding was

timely made to Hiscox.

        5.     The D&O Policy provides up to $3,000,000 of insurance coverage and an

executive limit of liability of $500,000. The executive limit is in addition to and not part of the

$3,000,000 limit available solely for a loss resulting from any claim against any Executive of the

company covered under the D&O Policy. Each of the Movants are Executives as that term is

defined under the D&O Policy.

1
 The remaining claim (Count IV), breach of the duty of loyalty, is only alleged against the Ng
Defendants.

                                                  3
    Case 19-11824    Doc 144      Filed 01/06/21 Entered 01/06/21 11:22:12           Desc Main
                                  Document      Page 4 of 14



        6.     The D&O Policy provides for the advancement of an Insured’s Defense Costs for

legal fees and associated expenses incurred in defending a Covered Claim. See Section VII.

        7.     Coverage A of the D&O Policy provides it will pay the Loss of an Individual

Insured (here, the Movants) arising from a Claim made against such Individual Insured during

the policy period if such Loss is not paid by the Debtor (“Direct Coverage”). See D&O Policy,

Insuring Agreements, Section 1.

        8.     Coverage B of the D&O Policy protects the Debtor by reimbursing it for

indemnification payments, including Defense Costs, made to or on behalf of current and/or

former directors and officers. See D&O Policy, Insuring Agreements, Section 1. There have

been, and will be, no such payments made that would qualify the Debtor under Coverage B.

        9.     Finally, Coverage C provides that Hiscox will pay any Loss of the Debtor arising

from a claim against the Company during the policy period for any actual or alleged Wrongful

Act of the Debtor (“Entity Coverage”). See D&O Policy, Insuring Agreements, Section 1.

Again, there is, to our knowledge, no claim that is pending or that has been threatened against the

Debtor that could conceivably give rise to a claim of indemnity under Coverage C.

        10.    The Movants have exercised their rights under the D&O Policy to demand

payment of Defense Costs and Hiscox has to date honored, and seeks to continue to honor its

obligations to advance Defense Costs incurred in connection with the Adversary Proceeding,

provided that the Bankruptcy Court enters a “comfort order” permitting such advances so that

Hiscox is comfortable that the advancement of such Defense Costs will not result in violation of

the automatic stay under section 362 of the Bankruptcy Code.2



2
 Hiscox has already commenced advancing defense costs and therefore requests the order be
granted nunc pro tunc to the date the Adversary Proceeding was filed by the Trustee.

                                                4
    Case 19-11824    Doc 144      Filed 01/06/21 Entered 01/06/21 11:22:12             Desc Main
                                  Document      Page 5 of 14



                                     RELIEF REQUESTED

        11.    By this Motion, the Movants seek an order from the Bankruptcy Court lifting the

automatic stay to the extent necessary to permit Hiscox to continue to advance Defense Costs to

the Movants in accordance with the terms and conditions of the D&O Policy3 and to allow the

Movants to pursue their rights under the D&O Policy.

                                      BASIS FOR RELIEF

        12.    An insurance policy issued to a debtor is “property of the estate” within the

meaning of the Bankruptcy Code. 11 U.S.C. § 541(a). Tringali v. Hathaway Machinery Co.,

Inc., 796 F.2d 553 (1st Cir. 1986) (“every Court that has recently considered the specific question

has held that liability insurance falls within the scope of §541(a)(1)”). There is, however, a

significant distinction between ownership of the policy and ownership of the “proceeds” of a

policy (i.e., the payments made by the insurer pursuant to the insurance contract) that are paid to

a third-party. See In re: CyberMedica, Inc., 280 B.R. 12, 16 (Bankr. D. Mass. 2002) (granting

relief from stay for payment of defense cost while concluding proceeds are property of the estate

but noting “courts are in disagreement on whether or not insurance proceeds are property of the

estate”) (emphasis in original); In re Boston Medical Center, 285 B.R. 87, 98 (Bankr. D. Mass.

2002 (permitting payment to defendants for experts under D&O policy while finding proceeds

are property of the estate); In re Allied Digital Technologies, Corp., 306 B.R. 505, 512

(Bankr. D. Del. 2004) (finding that when directors’ and officers’ liability insurance policy only

provides direct coverage to directors and officers, policy proceeds are not property of estate); In

re Daisy Sys. Sec. Litig., 132 B.R. 752, 755 (N.D. Cal. 1991) (finding that when directors and


3
 Hiscox has informed the Movants that it reserves the right to seek reimbursement of Defense
Costs paid to such Movant should it be determined that the Loss suffered by the Movant is not
covered under the D&O Policy .

                                                 5
 Case 19-11824        Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12             Desc Main
                                  Document      Page 6 of 14



officers are primary beneficiaries under directors’ and officers’ liability policy, policy proceeds

are not property of bankruptcy estate to be divided among creditors according to bankruptcy

law); In re Circle K Corp., 121 B.R. 257, 259-61 (Bankr. D. Ariz. 1990) (same); In re Louisiana

World Expo., Inc., 832 F.2d 1391, 1401 (5th Cir. 1987) (same); Louisiana World Expo, 832 F.2d

at 1400 (finding that when payment under directors’ and officers’ liability policy reduces amount

of potential indemnification claim and there is “not the potential for increasing the estate’s

exposure by payment of liability proceeds due,” policy proceeds payable to directors and officers

are not estate property).

       13.     The court in In re First Central Financial Corp. 238 B.R. 9 (Bankr. E.D.N.Y.

1999) addressed circumstances similar to the ones present here. See also In re MF Glob.

Holdings Ltd., 469 B.R. 177, 193 (Bankr. S.D.N.Y. 2012) subsequently dismissed sub nom.

Sapere Wealth Mgt. LLC v. MF Glob. Holdings Ltd., 566 F. App'x 81 (2d Cir. 2014). In First

Central Financial, a chapter 7 trustee, who had asserted claims against certain directors and

officers of the debtor, sought to proscribe any distribution of proceeds from the directors’ and

officers’ liability insurance policy, which included direct coverage, indemnification coverage and

entity coverage. In rejecting the trustee’s argument, the court explained:

       D&O policies are obtained for the protection of individual directors and officers.
       Indemnification coverage does not change this fundamental purpose. There is an
       important distinction between the individual liability and the reimbursement
       portions of a D&O policy. The liability portion of the policy provides coverage
       directly to officers and directors, insuring the individuals from personal loss for
       claims that are not indemnified by the corporation. Unlike an ordinary liability
       insurance policy, in which a corporate purchaser obtains primary protection from
       lawsuits, a corporation does not enjoy direct coverage under a D&O policy. It is
       insured indirectly for its indemnification obligations. In essence and at its core, a
       D&O policy remains a safeguard of officer and director interests and not a vehicle
       for corporate protection.

238 B.R. at 16. Moreover, the existence of entity coverage did not alter the nature of the D&O

policy. The court stated that “the mere appendage of entity coverage to this [D&O] Policy by

                                                  6
 Case 19-11824        Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12              Desc Main
                                  Document      Page 7 of 14



way of a rider, providing the Debtor with protection from securities claims, does not provide

sufficient predicate, per se, to metamorphose the proceeds into estate property.” Id. at 17. In

that case, the estate did not require protection since no claims had been filed against the debtor

that would invoke the policy’s entity coverage. Thus, the court held that where entity coverage

is merely hypothetical and “fails to provide some palpable benefit to the estate,” it is not property

of the estate and cannot be used by the trustee to leverage himself into a position of first

entitlement to the policy proceeds. Id. at 18; see also MF Glob. Holdings, 469 B.R. at 193

(“Lifting the automatic stay to permit U.S. Specialty to advance defense costs on behalf of the

Individual Insureds would not severely prejudice the Debtors' estates. But failure to do so would

significantly injure the Individual Insureds, whose defense costs are covered by the Specialty

Policies.”). The court was unwilling to divest the directors and officers of liability protection

and payment of legal fees because the policy existed for their protection.

       14.     Similarly, in the instant case, the Trustee and the estate will not be prejudiced by

the relief sought by the Movants, since no claims have been asserted or filed against the estate

triggering Entity Coverage under the D&O Policy. Therefore, any rights of the estate in the

Entity Coverage are only hypothetical, or speculative, and the estate thus does not have property

interest in the D&O Policy in competition with the Movants’ interest. Nor has the Trustee made

indemnification payments to or on behalf of the Movants, for which they would be entitled to

Indemnification Coverage under the D&O Policy.

       15.     As a matter of public policy, the Bankruptcy Court should not divest the Movants

of the liability coverage to which they are entitled under the D&O Policy, nor the payment

and/or advancement of Defense Costs. The Movants bargained for and relied on the protection

afforded to them by the D&O Policy, and it would be unjust to strip them of that benefit when



                                                  7
 Case 19-11824        Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12            Desc Main
                                  Document      Page 8 of 14



they need it most. This is especially so where, as here, the Debtor will have no occasion to

trigger coverage under Coverage Part B or Coverage Part C, the only bases pursuant to which the

Debtor could make any claim under the policy. In other words, the only purpose in curtailing the

Movants’ application for advancement of their defense costs to jeopardize the Movants ability to

achieve a fair determination of the merits of the claims against them.

          16.   Thus, to the extent that the D&O Policy covers the Movants’ Defense Costs

including Defense Costs that have been incurred and continue to be incurred, the Movants

request that the Bankruptcy Court enter an order allowing Hiscox to advance Defense Costs

incurred by the Movants in connection with the claims made by the Trustee nunc pro tunc to the

filing of the adversary proceeding. While reserving its rights under the D&O Policy, Hiscox has

agreed to advance Movants’ Defense Costs incurred in connection Adversary Proceeding in

accordance with the D&O Policy, provided that advancement of such costs is authorized by the

Bankruptcy Court.

          17.   Pursuant to Rule 9013-1, undersigned counsel certify that they have made a

reasonable and good faith effort to determine whether the motion is unopposed.

          18.   This Motion shall not be deemed to be an admission of any fact, liability or other

matter whatsoever. The filing of this Motion by the Movants shall not be deemed to constitute a

waiver of any of their rights under the D&O Policy or at law, and the Movants reserve all such

rights.




                                                 8
Case 19-11824    Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12          Desc Main
                             Document      Page 9 of 14



    WHEREFORE, the Movants respectfully request that this Court:

    A.   Enter an order nunc pro tunc to April 9, 2020, lifting the automatic stay by
         operation of Section 362 of title 11 of the United States Code, to the extent it may
         apply, to permit Hiscox Insurance Company, pursuant to the D&O Policy to
         advance all Defense Costs (as that terms is defined in the D&O Policy) already
         incurred and to be incurred by the Movants, Todd Provost, Michael Bruno and Jack
         Ventola in connection with the Adversary Proceeding without need for further order
         of the Court or application to the Court; and to each of the Movants as and when
         incurred;

    B.   Order the fourteen day stay provided by Bankruptcy Rule 4001(a)(3) is waived;
         and,

    C.   Grant such other and further relief as may be just.


                                                 Respectfully submitted,

                                                 TODD PROVOST

                                                 By His Attorneys,

                                                 McLANE MIDDLETON,
                                                 PROFESSIONAL ASSOCIATION


    Dated: January 6, 2021               By:      /s/ Joseph Foster
                                                 Joseph A. Foster, BBO No. 624860
                                                 Scott H. Harris, BBO No. 552903
                                                 900 Elm Street, P.O. Box 326
                                                 Manchester, New Hampshire 03105-0326
                                                 Telephone: (603) 625-6464
                                                 joseph.foster@mclane.com
                                                 scott.harris@mclane.com
Case 19-11824   Doc 144   Filed 01/06/21 Entered 01/06/21 11:22:12    Desc Main
                          Document      Page 10 of 14



                                          MICHAEL BRUNO

                                          By his attorneys

                                          HENNING STRATEGIES, LLC


                                   By:     /s/ Vincent J. Demore
                                          Vincent J. DeMore, BBO No. 671136
                                          141 Tremont Street—5th Floor
                                          Boston , MA 02111
                                          Vince.Demore@henningstrategies.com
                                           (617) 299-6534


                                          JACK VENTOLA

                                          By his attorneys

                                          BROOKS & DeRENSIS, P.C.


                                   By:     /s/ Steven Brooks
                                          Steven Brooks, BBO No. 059140
                                          260 Franklin Street, Suite 700
                                          Boston, MA 02110
                                          (857) 259-5200
                                          sbrooks@bdboston.com




                                     10
 Case 19-11824       Doc 144     Filed 01/06/21 Entered 01/06/21 11:22:12           Desc Main
                                 Document      Page 11 of 14




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of this Motion has been forwarded to the following via the
Court’s electronic filing system:

John O. Desmond, Trustee represented by          mconnolly@murthalaw.com
Michael Connolly                                 jhorne@murthalaw.com,
Jonathan Horne                                   lmulvehill@murthalaw.com
Thomas S. Vangel                                 tvangel@murthalaw.com
Mark DeGiacomo                                   mdegiacomo@murthalaw.com

Gary W. Cruickshank on behalf of creditor        gwc@cruickshank-law.com,
Crustade PTE, Ltd and PT Bumni Menara            cruickshankgr87938@notify.bestcase.com
Internusa


Vincent DeMore on behalf of Michael Bruno        vince.demore@henningstrategies.com

Steven Brooks on behalf of Jack Ventola          sbrooks@bdboston.com

John O. Desmond                                  trustee@jdesmond.com;
                                                 jdesmond@ecf.axosfs.com

John Fitzgerald                                  USTPRegion01.bo.ecf.usdoj.gov

David Himelfarb on behalf of Creditor Wells
Farbo Bank, NA                                   dhimelfarb@mccarter.com;
                                                 jlubertazz@mccarter.com

Mark L. Neston on behalf of credit Jimary
Land Trust, LLC, Trustees of the Head of the     Nestorlaw.@aol.com
Harbor Realty Trust

Donald E. Rothman on behalf of creditor          drothman@riemerlaw.com
Cooperative Rabobank U.S. Hong Kong
branch
                                                 hweinberg@gmail.com;
Herbert Weinberg on behalf of creditor F.        weinberghr70490@notify.bestcase.com
Murphy & Sons Cleaning Co., Inc.

James Addison Wright, III on behalf of           James.wright@klgates.com;
Debtor National Fish and Seafood, Inc.           bobankruptcyecf@klgates.com




                                               11
 Case 19-11824      Doc 144       Filed 01/06/21 Entered 01/06/21 11:22:12        Desc Main
                                  Document      Page 12 of 14



AND via U.S. Mail to

Ng Joo Kwee                                    Ng Joo Puay
Room 3201-3210                                 Hong Kong Plaza
Hong Kong Plaza                                188 Connaught Road West
188 Connaught Road West                        Hong Kong, S.A.R
Hong Kong, S.A.R                               Hong Kong
Hong Kong,

Ng Joo Siang                                   Ng Puay Ye
Room 3201-3210                                 Hong Kong Plaza
Hong Kong Plaza                                188 Connaught Road West
188 Connaught Road West                        Hong Kong, S.A.R
Hong Kong, S.A.R                               Hong Kong,
Hong Kong,

Elizabeth Weller, Esq.                         Ascentium Capital LLC
Counsel to Tarrant County                      23970 HWY 59 N
Linebarger Goggan Clair & Sampson              Kingwood, TX 77339
2777 N. Stemmons Freeway #1000
Dallas, TX 75207

CT Corporation as Representative               Matthew O’Donnell
Attn: SPRS                                     Luskin, Stern & Eisler LLP
330 N Brand Blvd Suite 700                     Eleven Times Square
Glendale, CA 91203                             New York, NY 10036

Cooperative Rabobank UA                        Raymond Leasing Corp
Attn: Janet Ong                                22 South Canal Street
32 F Three Pacific Place                       Greene, NY 91203
1 Queens Road East
Hong Kong

Robert Reiser & Co, Inc.                       Sysco Boston, LLC
725 Dedham Street                              99 Spring Street
Canton, MA 02021                               Plymonton, MA 02367

Travelers Casualty & Surety Co.                Wells Fargo Bank NA
One Tower Square                               300 Tri State International #400
Hartford CT 06183                              Lincolnshire, IL 60069

James C. Olson, Esq.                           Catania Spanga
Counsel to H&M Bay, Inc.                       P O Box J.
10451 Mill Run Circle #400                     Ayer MA 01432
Owings Mills MD 21117



                                             12
 Case 19-11824       Doc 144   Filed 01/06/21 Entered 01/06/21 11:22:12       Desc Main
                               Document      Page 13 of 14




Essex Food Ingredients                      Gorton’s of Gloucester
P O Box 824208                              128 Rogers Street
Philadelphia, PA 19182                      Gloucester, MA 01930

US Customs and Border Protection            Unicorr / Connecticut Container
P O Box 979126                              4282 Payshpere Circle
Saint Louis, MO 63197                       Chicago, Il 60674

American Refrigeration                      City of Gloucester
149 River Street Suite #3                   P O Box 773
Andover, MA 01810                           Reading, MA 01867

Crustrade PTD                               EDA, Inc.
Kurt S. Olson                               P O Box 328
Olson & Olson PA                            Mansfield, MA 02048
500 Federal Street
Andover, MA 01810

Elm City Cheese Co, Inc.                    Engie Resources
2240 State Street                           P O Box 9001025
Hamden, CT 06517                            Louisville, KY 40290-1025

Evergreen Aquatic Products Science          Good Luck Product Co Ltd.
And Technology Co Ltd.                      69/9 Moo 1 Ekachar Road
Northern Ruiyun Road                        T Thajean Muang
Mazhang Economic Development                Samutsakom 74000 Thialand
Zhanjiang City, Guao NY 11111

National Grid                               NSDJ Real Estate LLC
P O Box 11737                               613 Pleasant Street
Newark, NJ 07101-4735                       East Weymouth, MA 02189

Ocean Incorporation Limited                 Pola Minerals Ltd
Tung Che Comm Centre                        Factory Road
Room 2308                                   Blaydon On Tyne
246 Des Voeux Road West                     Tyne & Wear NE215SA
Hong Kong                                   United Kingdom

PT Bumi Menara Interusa                     United States Treasury
Kurt Olson                                  Internal Revenue Service
Olson & Olson                               Cincinnati, OH 45999-0039
500 Federal Street
Andover, MA 01810



                                          13
 Case 19-11824       Doc 144   Filed 01/06/21 Entered 01/06/21 11:22:12    Desc Main
                               Document      Page 14 of 14




Newly Webs Foods, Inc.
70-80 Grove Street
Watertown, MA 02472


Dated: January 6, 2021                         /s/Joseph A. Foster
                                               Joseph A. Foster, BBO No. 624860




                                          14
116957\16545484.v1
